             Case 5:20-cv-00523-G Document 1 Filed 06/05/20 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

BRUCE DAVID SUTTON

                      Plaintiff,
       vs.

                                                            Civil Action No.   CIV-20-523-G
EQUIFAX INFORMATION
SERVICES LLC                                                JURY TRIAL DEMANDED


                      Defendant.                            COMPLAINT




                                         COMPLAINT


       1.     This is an action for damages brought by an individual consumer against Defendant

for violations of the Fair Credit Reporting Act (hereafter the "FCRA"), 15 U.S.C. § 1681 e( seq.
                                             PARTIES


       2.      Plaii-tiff Bruce David Sutton is an adult individual who resides in the State of

Oklahoma.


       3.      Defendant Equifax Information Services LLC (hereafter "EQ")is a business entity
that regularly conducts business in the Western District of Oklahoma, and which has a principal
place of business located at 1500 Peachtree St. NW,Atlanta, GA 30309.
                                    JURISDICTION AND VENUE


       4.      Jurisdiction of this Court arises under 15 U.S.C. § 1681p, 28 U.S.C. §1331, 1337.


        5.     Venue lies properly in this district pursuant to 28 U.S.C. §1391(b).




                                      FACTUAL ALLEGATIONS
Case 5:20-cv-00523-G Document 1 Filed 06/05/20 Page 2 of 6
Case 5:20-cv-00523-G Document 1 Filed 06/05/20 Page 3 of 6
Case 5:20-cv-00523-G Document 1 Filed 06/05/20 Page 4 of 6
Case 5:20-cv-00523-G Document 1 Filed 06/05/20 Page 5 of 6
Case 5:20-cv-00523-G Document 1 Filed 06/05/20 Page 6 of 6
